895 P.2d 463 (1995)
Ronald CARRILLO, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. 94-296.
Supreme Court of Wyoming.
May 18, 1995.
Ronald Carrillo, Rawlins, pro se.
*464 Joseph B. Meyer, Atty. Gen., D. Michael Pauling, Sr. Asst. Atty. Gen., Mark T. Moran, Asst. Atty. Gen., Cheyenne, for appellee.
Before GOLDEN, C.J., and THOMAS, MACY, TAYLOR and LEHMAN, JJ.
PER CURIAM.
Appellant Ronald Carrillo seeks review of the district court's order denying his motion for reduction of sentence.
We affirm.
On March 24, 1994, Carrillo was sentenced to a term of two and one-half years to three years in the Wyoming State Penitentiary. Within the time allowed under WYO. R.CRIM.P. 35 (1992), Carrillo filed a motion for reduction of that sentence. He supported his motion with data demonstrating that his conduct while incarcerated has been exemplary, including an "excellent" rating for his work assignment in the maximum-unit kitchen and certificates showing successful completion of substance abuse programs.
The district court has broad discretion in determining whether to reduce a sentence, and we will not disturb its decision, absent a clear abuse of discretion. McFarlane v. State, 781 P.2d 931, 932 (Wyo.1989). Carrillo's efforts to serve his debt to society constructively are praiseworthy. However, we would be usurping the function of the trial court if we were to hold that it is an abuse of discretion to deny a motion for sentence reduction only because of a prisoner's commendable conduct while incarcerated. Montez v. State, 592 P.2d 1153, 1154 (Wyo.1979).
The order of the district court is affirmed.